internal_revenue_service number release date index number --------------------------------------------------------- -------------------------------- ------------------------ -------------------- ------------------------------------ ----------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------- telephone number --------------------- refer reply to cc psi b09 plr-105848-06 date date - legend grantor_trust date date spouse child child child child date date grandchild grandchild grandchild grandchild grandchild grandchild grandchild grandchild grandchild date great-grandchild great-grandchild great-grandchild great-grandchild great-grandchild --------------------- ----------------------------------------------------------------------------------- ----------------------- ------------------------- -------------------------- ------------------------ --------------------- ------------------------ ---------------------------------- ------------------------------------ -------------------------- --------------------- ---------------------------- ------------------------ ------------------------- ------------------------ ----------------------- -------------------------- -------------------------- ----------------------------------------- ------------------------------------ ----------------- ------------------------------------ -------------------- ---------------------------- ----------------------- -------------------- ------------------ -------------------- ----------------------- ---------------------------------- --------------------------- ---------------------- plr-105848-06 great-grandchild great-grandchild date great-grandchild great-grandchild date great-grandchild ------------------------------ great-grandchild ----------------------------- great-grandchild --------------------- great-grandchild --------------------------------- great-grandchild ------------------------ date date court ---------- -------------------------- ------------------ ----------------------------------------------------------------------------------- this letter responds to your letter dated date and prior ------------------------------------------ -------------------------- ------------------ court date state dear ---- correspondence requesting rulings under sec_61 sec_661 sec_1001 sec_1015 sec_1223 sec_2036 sec_2037 sec_2038 sec_2501 and sec_2601 of the internal_revenue_code grantor created trust on date trust was amended on date both date and date are prior to date the taxpayer represents that trust was irrevocable on date and no additions actual or constructive have been made to trust after date spouse grantor and spouse had four children child child child and child spouse died on date the last surviving child of grantor died on date grantor had nine grandchildren grandchild grandchild grandchild grandchild grandchild and grandchild grandchild grandchild and grandchild grandchild died on date survived by seven children great-grandchild great- grandchild great-grandchild great-grandchild great-grandchild great- grandchild and great-grandchild grandchild died on date survived by two children great-grandchild and great-grandchild grandchild died on date survived by five children great-grandchild great-grandchild great- grandchild great-grandchild and great-grandchild grandchild died on date without issue accordingly the current income beneficiaries of trust are grandchild grandchild grandchild grandchild grandchild great- grandchild great-grandchild great-grandchild great-grandchild great- trust was created for the benefit of spouse and the issue of grantor and article first e of the trust agreement provides that upon the death of the the beneficiaries have engaged in extensive litigation to determine the proper plr-105848-06 grandchild great-grandchild great-grandchild great-grandchild great- grandchild great-grandchild great-grandchild great-grandchild great- grandchild and great-grandchild survivor of the group consisting of the spouse child child child and child trust shall continue for a period of twenty-one years and shall be held for the benefit of the lawful issue of grantor’s children during that period income from trust shall be paid to the issue at least quarterly per capita trust will terminate on the expiration of the twenty-one year period and the principal shall be distributed in equal shares among the lawful issue of grantor’s children in direct proportion to their respective shares of the trust income immediately prior to termination if any of the lawful issue of grantor’s children die while receiving income from trust then that person’s lawful issue shall take in equal shares if more than one the share of the income that the issue’s parent was receiving at the time of death on termination that latter issue shall take that proportionate part of corpus equivalent to the proportionate part of the income from the trust they were receiving immediately prior to the termination of trust interpretation of article first e relating to distribution of the principal on termination of trust on date court held that the trust agreement was ambiguous and could be interpreted in many conflicting ways court then held based on extrinsic evidence including grantor’s contemporaneously executed will that grantor intended to include only his immediate grandchildren when he referred to the issue of his children in article first e accordingly on termination trust principal should be distributed in equal shares to grantor’s grandchildren the issue of a deceased grandchild will share per stirpes the share that their deceased parent would have taken if living court affirmed this decision on date and the supreme court of state denied further appeal court has directed the trustee subject_to a favorable private_letter_ruling from the service to divide trust into nineteen separate shares in direct proportion to each current income beneficiary’s share of income collectively the nineteen subtrusts accordingly the subtrusts created for grandchild grandchild grandchild grandchild and grandchild will each receive of the principal of trust the subtrusts created for great-grandchild and great-grandchild will each receive of the principal of trust the subtrusts created for great-grandchild great- grandchild great-grandchild great-grandchild and great-grandchild will each receive of the principal of trust the subtrusts created for great- grandchild great-grandchild great-grandchild great-grandchild great- grandchild great-grandchild and great-grandchild will each receive of the principal of trust the taxpayer represents that the distribution of assets among the trusts will be made on a pro_rata basis the terms of the nineteen subtrusts will be identical to the terms of trust except that the sole current income_beneficiary of each subtrust will be the beneficiary for whom the subtrust is held following the death of any the trustee of trust has requested the following rulings that the proposed plr-105848-06 income_beneficiary the successor beneficiaries of his or her subtrust shall be determined under article first e in the same manner and with the same effect as if trust had not been divided into the nineteen subtrusts rulings requested division of trust into nineteen subtrusts will not affect the status of trust as exempt from the gst tax and will not cause any distributions from or termination of any interests in trust or any of the nineteen subtrusts to be subject_to the gst tax will not cause any beneficiary to be considered as having made a taxable gift and will not constitute a taxable gift to any beneficiary under sec_2501 will result in each of the nineteen subtrusts being treated as a separate taxpayer under sec_643 will not result in any amount of trust property having been deemed to be paid credited or distributed to any beneficiary under sec_661 or sec_1_661_a_-2 will not result in the realization by trust or any beneficiary of any income gain_or_loss under sec_61 or sec_1001 will result in the assets of each of the nineteen subtrusts having the same basis under sec_1015 and the same holding_period under sec_1223 as the assets had in trust and will not cause the value of trust or any of the nineteen subtrusts to be includible in the estate of any beneficiary under sec_2036 sec_2037 or sec_2038 ruling taxable_distribution taxable_termination and a direct_skip under b a of the tax_reform_act_of_1986 and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the generation-skipping_transfer_tax provisions do not apply to any generation-skipping_transfer under a_trust as defined in sec_2652 that was irrevocable on date but only to the extent that such transfer is not made out of corpus added to the trust after date or out of income attributable to corpus so added regulations provides that except as provided in sec_26_2601-1 or c any trust in existence on date is considered an irrevocable_trust except as provided in sec_26_2601-1 or c which relate to property includible in a grantor’s gross_estate under sec_2038 and sec_2042 in the present case is considered to have been irrevocable on date because neither sec_2038 nor sec_2042 applies sec_2611 defines the term generation-skipping_transfer to include a sec_26_2601-1 of the generation-skipping_transfer_tax sec_2601 imposes a tax on every generation-skipping_transfer sec_26_2601-1 provides rules for determining when a modification sec_26_2601-1 provides that a modification of the governing plr-105848-06 judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the generation-skipping_transfer_tax under sec_26_2601-1 or hereinafter referred to as an exempt trust will not cause the trust to lose its exempt status the rules contained in sec_26_2601-1 are applicable only for purposes of determining whether an exempt trust retains its exempt status for generation-skipping_transfer_tax purposes the rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of capital_gain for purposes of sec_1001 instrument of an exempt trust including a trustee distribution settlement or construction that does not satisfy sec_26_2601-1 b or c of this section by judicial reformation or nonjudicial reformation that is valid under applicable state law will not cause an exempt trust to be subject_to the provisions of chapter if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided in the original trust furthermore a modification that is administrative in nature that only indirectly increases the amount transferred for example by lowering administrative costs or income taxes will not be considered a shift in a beneficial_interest in a_trust established an irrevocable_trust for the benefit of his two children a and b and their issue under the terms of the trust the trustee has the discretion to distribute income and principal to a b and their issue in such amounts as the trustee deems appropriate on the death of the last to die of a and b the trust principal is to be distributed to the living issue of a and b per stirpes in the appropriate local court approved the division of the trust into two equal trusts one for the benefit of a and a’s issue and one for the benefit of b and b’s issue the trust for a and a’s issue provides that the trustee has the discretion to distribute trust income and principal to a and a’s issue in such amounts as the trustee deems appropriate on a’s death the trust principal is to be distributed equally to a’s issue per stirpes if a dies with no living descendants the principal will be added to the trust for b and b’s issue the trust for b and b’s issue is identical except for the beneficiaries and terminates at b’s death at which time the trust principal is to be distributed equally to b’s issue per stirpes if b dies with no living descendants principal will be added to the trust for a and a’s issue the division of the trust into two trusts does not shift any beneficial_interest in the trust to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the division in addition the divisions does not extend the time for vesting of any beneficial_interest in the trust beyond the period sec_26_2601-1 example provides that in grantor the facts in this case are similar to those presented in example the trustee in this case trust is a generation-skipping_transfer_trust because it provides for plr-105848-06 provided for in the original trust therefore the two partitioned trusts resulting from the division will not be subject_to the provisions of chapter of the internal_revenue_code distributions to more than one generation of beneficiaries below the grantor’s generation date and date are prior to date and trust was irrevocable on date trust therefore is exempt from the generation- skipping transfer_tax pursuant to sec_26_2601-1 proposes to divide trust into nineteen subtrusts one for each current income_beneficiary trust will be split based on each beneficiary’s proportionate interest in trust and the assets will be divided on a pro-rata basis the proposed division of trust into nineteen subtrusts does not shift a beneficial_interest in any trust to a beneficiary who occupies a lower generation than the person who held the beneficial_interest prior to the modification in addition the division does not extend the time for vesting of any beneficial_interest in trust beyond the period provided in the original trust we therefore conclude that the proposed division of trust into nineteen subtrusts will not affect trust’s status as exempt from the gst tax accordingly distributions from or terminations in interest in trust or any of the subtrusts will not be subject_to the gst tax ruling by gift during the calendar_year by any individual resident or nonresident sec_2511 provides that the tax imposed by sec_2501 applies whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible the date of the gift is considered the amount_of_the_gift adequate_and_full_consideration in money or money’s worth then the amount by which the value of the property exceeded the value of the consideration is deemed to be a gift and is included in computing the amount of gifts made during the calendar_year interests after the proposed division that they had as beneficiaries under trust so there is no direct transfer of assets because the beneficial interests rights and expectancies of the beneficiaries are substantially_similar both before and after the proposed transaction no transfer of property will be deemed to occur as a result of the sec_2501 imposes a tax for each calendar_year on the transfer of property sec_2512 provides that if the gift is made in property the value thereof at sec_2512 provides that where property is transferred for less than an in this case the beneficiaries of the resulting subtrusts will have the same sec_661 provides that in any taxable_year a deduction is allowed in plr-105848-06 division accordingly we conclude that the division of trust and the pro_rata allocation of assets among the nineteen subtrusts as proposed is not a transfer direct or indirect of property that will be subject_to the gift_tax imposed by sec_2501 ruling sec_3 and sec_643 provides that two or more trusts shall be treated as one trust if such trusts have substantially the same grantor or grantors and substantially the same primary beneficiary or beneficiaries and a principal purpose of the trusts is the avoidance of federal_income_tax computing the taxable_income of a_trust other than a_trust to which subpart b applies for the sum of the amount of income for such taxable_year required to be distributed currently and any other_amounts_properly_paid_or_credited_or_required_to_be_distributed for such taxable_year but such deduction shall not exceed the distributable_net_income dni of the estate_or_trust sec_1_661_a_-2 of the income_tax regulations provides that gain_or_loss is realized by the trust or estate or the other beneficiaries by reason of a distribution_of_property in_kind if the distribution is in satisfaction of a right to receive a distribution of a specific dollar amount of specific property other than that distributed or of income as defined under sec_643 and the applicable regulations if income is required to be distributed currently beneficiary to whom an amount specified in sec_661 is paid credited or required to be distributed by an estate_or_trust described in sec_661 the sum of the following amounts the amount of income_for_the_taxable_year_required_to_be_distributed_currently to such beneficiary whether distributed or not and all other_amounts properly paid credited or required to be distributed to such beneficiary for the taxable_year that while the nineteen subtrusts will have the same grantor they will have different primary beneficiaries therefore based on the facts and representations submitted the nineteen subtrusts will be treated as separate trusts for federal_income_tax purposes under sec_643 additionally because the creation of the nineteen subtrusts is a modification of trust for federal_income_tax purposes the nineteen subtrusts are treated as a continuation of trust therefore the transfer of assets from trust to the nineteen subtrusts will not be treated as a distribution or termination under sec_661 and will not result in the realization by trust the subtrusts or by any beneficiary of trust or the subtrusts of any income gain_or_loss ruling sec_5 and based solely on the facts submitted and the representations made we conclude sec_662 provides that there shall be included in the gross_income of a sec_1_1015-2 provides that in the case of property acquired after sec_1001 provides that the gain from the sale_or_other_disposition of sec_1015 provides that if property is acquired after date by sec_61 provides that gross_income includes gains derived from dealings plr-105848-06 in property property shall be the excess of the amount_realized therefrom over the adjusted_basis provided in sec_1011 for determining gain and the loss shall be the excess of the adjusted_basis provided in such section for determining loss over the amount_realized sec_1_1001-1 provides that except as otherwise provided in subtitle a the gain_or_loss realized from the exchange of property for other_property differing materially either in_kind or in extent is treated as income or as loss sustained a transfer in trust other than by a transfer in trust by a gift bequest or devise the basis shall be the same as it would be in the hands of the grantor increased in the amount of gain or decreased in the amount of loss recognized by the grantor on such transfer date by transfer in trust other than by a transfer in trust by gift bequest or devise the basis_of_property so acquired is the same as it would be in the hands of the grantor increased in the amount of gain or decreased in the amount of loss recognized to the grantor on the transfer under the law applicable to the year in which the transfer was made if the taxpayer acquired the property by a transfer in trust this basis applies whether the property be in the hands of the trustee or the beneficiary and whether acquired prior to termination of the trust and distribution of the property or thereafter held property however acquired there shall be included the period for which such property was held by any other person if under chapter of subtitle a the property has for the purpose of determining gain_or_loss from a sale_or_exchange the same basis in whole or in part in his hands as it would have in the hands of such other person see also sec_1_1223-1 a partition of jointly owned property is not a sale_or_other_disposition of property if the co-owners of the joint property sever their joint_interests but do not acquire a new or additional interest as a result of the transaction thus neither gain nor loss is realized on a partition see revrul_56_437 1956_2_cb_507 issue of when a sale_or_exchange has taken place that results in realization of gain_or_loss under sec_1001 in cottage savings a financial_institution exchanged its interests in sec_1223 provides that in determining the period for which a taxpayer has 499_us_554 concerns the the supreme court in cottage savings u s pincite concluded that it is consistent with the supreme court’s opinion in cottage savings to find that plr-105848-06 one group of residential mortgage loans for another lender’s interests in a different group of residential mortgage loans the two groups of mortgages were considered substantially identical by the agency that regulated the financial_institution sec_1_1001-1 of the regulations reasonably interprets sec_1001 and stated than an exchange of property gives rise to a realization event under sec_1001 if the properties exchanged are materially different in defining what constitutes a material difference for purposes of sec_1001 the court stated that properties are different in the sense that is material so long as their respective possessors enjoy legal entitlements that are different in_kind or extent cottage savings u s pincite in cottage savings u s pincite the court held that mortgage loans made to different obligors and secured_by different homes did embody distinct legal entitlements and that the taxpayer realized losses when it exchanged interests in the loans the interests of the beneficiaries of the resultant trusts will not differ materially from their interests in the original trust the proposed transaction will not change the interests of the beneficiaries instead the beneficiaries will be entitled to the same benefits after the proposed transaction as before the proposed transaction is similar to the kinds of transactions discussed in revrul_56_437 since the original trusts are to be divided but all other provisions of the trusts will remain substantially identical thus the proposed transaction will not result in a material difference in the kind or extent of the legal entitlements enjoyed by the beneficiaries the division of trust with the pro_rata division of the assets of the trusts among the nineteen subtrusts will not cause gain_or_loss to be realized by the trust or the beneficiaries for purposes of sec_1001 because sec_1001 does not apply to the division of the trust assets under sec_1015 the basis of the trust assets will be the same after the partition as the basis of those assets before the partition furthermore pursuant to sec_1223 the holding periods of the assets in the hands of the new trusts will include the holding periods of the assets in the original trust ruling value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for an adequate_and_full_consideration in money or money’s worth by trust or otherwise under which he has retained for his life or for any period not ascertainable without reference to his death or for any period which does not in fact end before his death the possession or enjoyment of or the right to the income from the property or the right either alone based upon the facts submitted and the representations made we conclude that sec_2036 provides that the value of the gross_estate shall include the sec_2037 provides that the value of the gross_estate shall include the plr-105848-06 or in conjunction with any person to designate the persons who shall possess or enjoy the property or the income therefrom value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in the case of a bona_fide sale for an adequate_and_full_consideration in money or money’s worth by trust or otherwise if possession or enjoyment of the property can through ownership of such interest be obtained only by surviving the decedent and the decedent has retained a reversionary_interest in the property and the value of such reversionary_interest immediately before the death of the decedent exceeds five percent of the value of such property sec_2038 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for adequate_and_full_consideration in money or money’s worth by trust or otherwise where the enjoyment thereof was subject at the date of his death to any change through the exercise of a power either by the decedent alone or in conjunction with any person to alter amend revoke or terminate or where the decedent relinquished any such power during the year period ending on the date of the decedent’s death in order for to apply the decedent must have made a transfer of property or any interest therein except in the case of a bona_fide sale for an adequate_and_full_consideration in money or money’s worth under which the decedent retained an interest in or power over the income or corpus of the transferred property in the present case the proposed division of trust does not constitute a transfer within the meaning of the beneficiaries of the resulting trusts will have the same interest after the division as they had as beneficiaries before the division we therefore conclude that the proposed division will not cause the interest of any beneficiary of trust or the resulting trusts to be includible in the beneficiary’s gross_estate under concerning the federal tax consequences of any aspect of any transaction or item discussed or referenced in this letter representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination provides that it may not be used or cited as precedent this ruling is directed only to the taxpayer s requesting it sec_6110 except as expressly provided herein no opinion is expressed or implied the rulings contained in this letter are based upon information and plr-105848-06 being sent to the taxpayer’s representative pursuant to the power_of_attorney on file with this office a copy of this letter is sincerely melissa c liquerman melissa c liquerman branch chief branch passthroughs special industries enclosure copy for sec_6110 purposes
